DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on 2 May 2022.
The application has been amended as follows: 
Claim 1, line 16, Following “slidably engaging” Insert --a rectangular cross section of--
Claim 2, lines 1-2, Delete “and second plungers have rectangular cross sections” Replace with --plunger has a rectangular cross section--
Cancel Claim 5.
Claim 16, line 14, Delete “slidable engagement relative to” Replace with --slidably engaging a rectangular cross section of--
Claim 16, line 18, Delete “into the infeed chamber” Replace with --relative to the second pressing member”
Cancel Claim 20.
Cancel Claim 21.
Reasons for Allowance
Claims 1-4, 7, 11, 16, 18, 19, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a lock slidably engaging a rectangular cross section of the second pressing member in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Previously cited Tea (U.S. 4,121,525) discloses a lock for a pressing member. However, Teas discloses that the lock contacts the alignment rod (48) or collar (52) in order to lock the pressing member and does not slidably engage the rectangular cross section of the pressing member.
Tea alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799